UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: January 1, 2015 – March 31, 2015 Item 1.Schedule of Investments. AUXIER FOCUS FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Security Shares Description Value Common Stock - 93.5% Communications - 5.1% America Movil SAB de CV, ADR $ Cisco Systems, Inc. DIRECTV (a) eBay, Inc. (a) Telefonica SA, ADR Twenty-First Century Fox, Inc., Class A Viacom, Inc., Class B Consumer Discretionary - 11.4% Apollo Education Group, Inc., Class A (a) Arcos Dorados Holdings, Inc. Coach, Inc. Comcast Corp., Class A CST Brands, Inc. CVS Health Corp. Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) General Motors Co. H&R Block, Inc. Lincoln Educational Services Corp. Lowe's Cos., Inc. McDonald's Corp. Sally Beauty Holdings, Inc. (a) The Andersons, Inc. The Home Depot, Inc. Time Warner Cable, Inc. Time Warner, Inc. Vitamin Shoppe, Inc. (a) Wal-Mart Stores, Inc. Weight Watchers International, Inc. (a) Yum! Brands, Inc. Consumer Staples - 32.5% Alkermes PLC (a) Alliance One International, Inc. (a) Altria Group, Inc. Anthem, Inc. Baxter International, Inc. British American Tobacco PLC, ADR Coca-Cola HBC AG, ADR (a) Community Health Systems, Inc. (a) ConAgra Foods, Inc. Diageo PLC, ADR Dr. Pepper Snapple Group, Inc. Express Scripts Holding Co. (a) Hospira, Inc. (a) Kelly Services, Inc., Class A Medtronic PLC Molson Coors Brewing Co., Class B Monster Beverage Corp. (a) PepsiCo, Inc. Philip Morris International, Inc. Tesco PLC, ADR The Coca-Cola Co. The JM Smucker Co. The Kroger Co. The Procter & Gamble Co. The Western Union Co. Unilever NV, ADR Energy - 4.0% Apache Corp. BP PLC, ADR Chevron Corp. ConocoPhillips Lukoil OAO, ADR Phillips 66 Royal Dutch Shell PLC, ADR Transocean, Ltd. Valero Energy Corp. Financials - 16.9% Aflac, Inc. American International Group, Inc. Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc., Class B (a) Capital One Financial Corp. Central Pacific Financial Corp. Citigroup, Inc. Credit Suisse Group AG, ADR Franklin Resources, Inc. Legg Mason, Inc. Marsh & McLennan Cos., Inc. MasterCard, Inc., Class A Mercury General Corp. The Allstate Corp. The Bank of New York Mellon Corp. The Travelers Cos., Inc. U.S. Bancorp Unum Group Visa, Inc., Class A Waddell & Reed Financial, Inc., Class A Wells Fargo & Co. Health Care - 13.2% Abbott Laboratories Becton Dickinson and Co. GlaxoSmithKline PLC, ADR Johnson & Johnson Laboratory Corp. of America Holdings (a) Merck & Co., Inc. Pfizer, Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. Zimmer Holdings, Inc. Industrials - 3.6% AGCO Corp. Brady Corp., Class A Corning, Inc. Raytheon Co. Textainer Group Holdings, Ltd. The Boeing Co. United Parcel Service, Inc., Class B Information Technology - 4.1% Intel Corp. Microsoft Corp. Oracle Corp. Materials - 2.2% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A Precision Castparts Corp. The Dow Chemical Co. Vale SA, ADR Telecommunications - 0.4% AT&T, Inc. Verizon Communications, Inc. Utilities - 0.1% FirstService Corp. Total Common Stock (Cost $173,174,916) Rights - 0.0% Community Health Systems, Inc. (a) (Cost $0) Total Equity Securities (Cost $173,174,916) Principal Rate Maturity Value U.S. Treasury Securities - 1.8% U.S. Treasury Bill (b) (Cost $4,999,734) % 6/25/2015 Total Fixed Income Securities (Cost $4,999,734) Total Investments - 95.3% (Cost $178,174,650)* $ Other Assets & Liabilities, Net – 4.7% Net Assets – 100.0% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non-income producing security. (b) Rate presented is yield to maturity. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2015. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunications - - Utilities - - Rights - - U.S. Treasury Securities - - Total Assets $ $ $ - $ The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended March 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. DF DENT PREMIER GROWTH FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Security Shares Description Value Common Stock - 100.0% Consumer Discretionary - 14.3% CarMax, Inc. (a) $ Chipotle Mexican Grill, Inc. (a) IMAX Corp. (a) LKQ Corp. (a) Signet Jewelers, Ltd. Consumer Staples - 1.0% PriceSmart, Inc. Energy - 3.5% Concho Resources, Inc. (a) Core Laboratories NV Financials - 21.1% American Tower Corp. REIT Discover Financial Services Financial Engines, Inc. Markel Corp. (a) Moody's Corp. SEI Investments Co. The McGraw-Hill Cos., Inc. Verisk Analytics, Inc., Class A (a) Health Care - 9.5% Biogen Idec, Inc. (a) Bio-Techne Corp. Celgene Corp. (a) ExamWorks Group, Inc. (a) Intuitive Surgical, Inc. (a) Industrials - 18.8% Exponent, Inc. Fastenal Co. Healthcare Services Group, Inc. Roper Industries, Inc. Stericycle, Inc. (a) WageWorks, Inc. (a) Waste Connections, Inc. Information Technology - 27.9% 3D Systems Corp. (a) ANSYS, Inc. (a) Blackbaud, Inc. CoStar Group, Inc. (a) Dealertrack Technologies, Inc. (a) QUALCOMM, Inc. Red Hat, Inc. (a) Stratasys, Ltd. (a) Tangoe, Inc. (a) Trimble Navigation, Ltd. (a) Tyler Technologies, Inc. (a) Visa, Inc., Class A Materials - 3.9% Ecolab, Inc. Total Common Stock (Cost $111,707,027) Total Investments - 100.0% (Cost $111,707,027)* $ Other Assets & Liabilities, Net – 0.0% Net Assets – 100.0% $ REIT Real Estate Investment Trust (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended March 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. DF DENT MIDCAP GROWTH FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Security Shares Description Value Common Stock - 97.0% Consumer Discretionary - 15.7% CarMax, Inc. (a) $ IMAX Corp. (a) LKQ Corp. (a) Signet Jewelers, Ltd. Consumer Staples - 1.4% PriceSmart, Inc. Energy - 5.2% Concho Resources, Inc. (a) Core Laboratories NV Range Resources Corp. Financials - 19.9% Financial Engines, Inc. Markel Corp. (a) Moody's Corp. SEI Investments Co. Verisk Analytics, Inc., Class A (a) Health Care - 5.8% AAC Holdings, Inc. (a) Bio-Techne Corp. ExamWorks Group, Inc. (a) Industrials - 19.0% Exponent, Inc. Fastenal Co. Healthcare Services Group, Inc. Roper Industries, Inc. Stericycle, Inc. (a) WageWorks, Inc. (a) Waste Connections, Inc. Information Technology - 27.1% 3D Systems Corp. (a) ANSYS, Inc. (a) Blackbaud, Inc. CoStar Group, Inc. (a) Dealertrack Technologies, Inc. (a) Red Hat, Inc. (a) Stratasys, Ltd. (a) Tangoe, Inc. (a) Trimble Navigation, Ltd. (a) Tyler Technologies, Inc. (a) Materials - 2.9% Ecolab, Inc. Total Common Stock (Cost $17,112,476) Total Investments - 97.0% (Cost $17,112,476)* $ Other Assets & Liabilities, Net – 3.0% Net Assets – 100.0% $ (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended March 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. DF DENT SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Security Shares Description Value Common Stock - 96.1% Consumer Discretionary - 13.5% Carter's, Inc. $ Chuy's Holdings, Inc. (a) Dorman Products, Inc. (a) IMAX Corp. (a) Monro Muffler Brake, Inc. Performance Sports Group, Ltd. (a) Sotheby's Zoe's Kitchen, Inc. (a) Consumer Staples - 4.9% Calavo Growers, Inc. Inventure Foods, Inc. (a) PriceSmart, Inc. Energy - 1.6% Core Laboratories NV Oil States International, Inc. (a) Unit Corp. (a) Financials - 11.4% Financial Engines, Inc. Glacier Bancorp, Inc. OneBeacon Insurance Group, Ltd., Class A ProAssurance Corp. The Navigators Group, Inc. (a) Waddell & Reed Financial, Inc., Class A WSFS Financial Corp. Xoom Corp. (a) Health Care - 15.7% AAC Holdings, Inc. (a) Atrion Corp. Cepheid (a) DexCom, Inc. (a) ExamWorks Group, Inc. (a) National Healthcare Corp. Novadaq Technologies, Inc. (a) The Advisory Board Co. (a) Industrials - 21.5% Beacon Roofing Supply, Inc. (a) Douglas Dynamics, Inc. Envestnet, Inc. (a) Exponent, Inc. Healthcare Services Group, Inc. MSC Industrial Direct Co., Inc. Quality Distribution, Inc. (a) Rexnord Corp. (a) The Middleby Corp. (a) WageWorks, Inc. (a) Information Technology - 27.5% 3D Systems Corp. (a) Amber Road, Inc. (a) Blackbaud, Inc. Computer Modelling Group, Ltd. CoStar Group, Inc. (a) Dealertrack Technologies, Inc. (a) Ellie Mae, Inc. (a) Fleetmatics Group PLC (a) Guidewire Software, Inc. (a) Littelfuse, Inc. Monotype Imaging Holdings, Inc. NVE Corp. Qualys, Inc. (a) Shutterfly, Inc. (a) SPS Commerce, Inc. (a) Tangoe, Inc. (a) The Ultimate Software Group, Inc. (a) Tyler Technologies, Inc. (a) Total Common Stock (Cost $3,719,572) Total Investments - 96.1% (Cost $3,719,572)* $ Other Assets & Liabilities, Net – 3.9% Net Assets – 100.0% $ PLC Public Limited Company (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended March 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GOLDEN LARGE CAP CORE FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Security Shares Description Value Common Stock - 98.6% Consumer Discretionary - 16.9% Comcast Corp., Class A $ Foot Locker, Inc. Ford Motor Co. Hanesbrands, Inc. Lear Corp. Lowe's Cos., Inc. Magna International, Inc. The Home Depot, Inc. Consumer Staples - 6.4% Archer-Daniels-Midland Co. CVS Health Corp. Pinnacle Foods, Inc. Energy - 7.8% ConocoPhillips Exxon Mobil Corp. National Oilwell Varco, Inc. Valero Energy Corp. Western Refining, Inc. Financials - 13.6% Ameriprise Financial, Inc. Berkshire Hathaway, Inc., Class B (a) Capital One Financial Corp. Lincoln National Corp. Morgan Stanley The Goldman Sachs Group, Inc. Voya Financial, Inc. Health Care - 19.5% Aetna, Inc. AmerisourceBergen Corp. Amgen, Inc. Biogen, Inc. (a) Centene Corp. (a) Gilead Sciences, Inc. (a) McKesson Corp. Merck & Co., Inc. UnitedHealth Group, Inc. Industrials - 10.5% Delta Air Lines, Inc. Northrop Grumman Corp. Southwest Airlines Co. Spirit AeroSystems Holdings, Inc., Class A (a) Trinity Industries, Inc. Information Technology - 14.2% Apple, Inc. ARRIS Group, Inc. (a) Cisco Systems, Inc. DST Systems, Inc. Micron Technology, Inc. (a) Microsoft Corp. Oracle Corp. SanDisk Corp. Materials - 1.8% The Dow Chemical Co. Technology - 7.9% Electronic Arts, Inc. (a) Intel Corp. Skyworks Solutions, Inc. Tessera Technologies, Inc. Total Common Stock (Cost $71,113,869) Total Investments - 98.6% (Cost $71,113,869)* $ Other Assets & Liabilities, Net – 1.4% Net Assets – 100.0% $ (a)Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended March 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GOLDEN SMALL CAP CORE FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Security Shares Description Value Common Stock - 98.2% Consumer Discretionary - 14.9% Capella Education Co. $ Drew Industries, Inc. (a) Gentherm, Inc. (a) LifeLock, Inc. (a) Nutrisystem, Inc. Ruth's Hospitality Group, Inc. Skechers U.S.A., Inc., Class A (a) Tower International, Inc. (a) Universal Electronics, Inc. (a) Consumer Staples - 1.8% Cal-Maine Foods, Inc. Energy - 1.3% Matrix Service Co. (a) Financials - 19.8% AmTrust Financial Services, Inc. Arlington Asset Investment Corp., Class A Employers Holdings, Inc. FBL Financial Group, Inc., Class A FCB Financial Holdings, Inc., Class A (a) Federated National Holding Co. HFF, Inc., Class A (a) Maiden Holdings, Ltd. National General Holdings Corp. ProAssurance Corp. QTS Realty Trust, Inc., Class A REIT United Insurance Holdings Corp. Health Care - 17.6% Amsurg Corp. (a) Centene Corp. (a) HealthSouth Corp. Insys Therapeutics, Inc. (a) Lannett Co., Inc. (a) NuVasive, Inc. (a) PharMerica Corp. (a) Select Medical Holdings Corp. Supernus Pharmaceuticals, Inc. (a) Industrials - 14.5% Astronics Corp. (a) Blount International, Inc. (a) Deluxe Corp. EMCOR Group, Inc. Enphase Energy, Inc. (a) ITT Corp. Matson, Inc. RPX Corp. (a) The Greenbrier Cos., Inc. UniFirst Corp. Information Technology - 17.2% AVG Technologies NV (a) Benchmark Electronics, Inc. (a) Brocade Communications Systems, Inc. Inphi Corp. (a) j2 Global, Inc. Lattice Semiconductor Corp. (a) Methode Electronics, Inc. Omnivision Technologies, Inc. (a) Sanmina Corp. (a) TiVo, Inc. (a) Unisys Corp. (a) Materials - 3.0% Graphic Packaging Holding Co. Trecora Resources (a) Technology - 4.9% Integrated Device Technology, Inc. (a) Pericom Semiconductor Corp. Tessera Technologies, Inc. Telecommunications - 1.5% Inteliquent, Inc. Utilities - 1.7% New Jersey Resources Corp. Total Common Stock (Cost $47,306,567) Total Investments - 98.2% (Cost $47,306,567)* $ Other Assets & Liabilities, Net – 1.8% Net Assets – 100.0% $ REIT Real Estate Investment Trust (a)Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended March 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/Jessica A. Chase Jessica A. Chase, Principal Executive Officer Date: May 11, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Jessica A. Chase Jessica A. Chase, Principal Executive Officer Date: May 11, 2015 By: /s/Karen Shaw Karen Shaw, Principal Financial Officer Date: May 11, 2015
